DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Ward (US 2019/0065931), Gehring et al. (US 2006/0038381) and Lavoie (US 2017/0158007), previously cited.

Regarding claim 1, 
Ward teaches:
A vehicle comprising: 
a trailer hitch (Ward: Fig 1, 2A-B; trailer hitch 110; [0015]-[0018]); 
a camera (Ward: Fig 1 camera 135; [0015]-[0016]) oriented to capture images of the trailer hitch (Ward: [0021]; [0024]; video feed from camera 135 of trailer hitch/chains); and 
a controller (Ward: Fig 1; electronic control unit 120; [0014]-[0016]; [0019]-[0021]3) processing the captured images (Ward: [0019]-[0021]; electronic control unit 120 has neural network classifiers that use the video feed from video camera 135), detecting a trailer safety chain associated with a trailer (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135), determining a connection state of the trailer safety chain to the vehicle (Ward: [0021]; electronic control unit 120 recognizes whether the trailer chains 215 are crossed; Fig 5; block 510), and generating an output indicative of the determined connection state of the trailer safety chain to the vehicle (Ward: Fig 5; [0024]-0025]; if the electronic control unit 120 detects any of the conditions that indicate the trailer 105 is not securely attached to the vehicle 100 the electronic control unit 120 generates and sends a signal to the output device 125 to output a driver notification (block 530), such as a light on a heads up display or a beeping alarm; electronic control unit 120 may also send a signal to the braking control system 130 to inhibit or control the vehicle's motion upon detecting any of the conditions that indicate the trailer 105 is not securely attached to the vehicle 100 (block 530); electronic control unit 120 reports the results of detecting if the hitch 110 connecting the trailer 105 and the vehicle 100 is not secure to the user via the user interface 145 (block 540); Fig 5; block 510), wherein the step of detecting the trailer safety chain comprises comparing the captured images to known safety chain images (Ward: [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection) and recognizing a chain in the image (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135; Fig 5; block 510), and wherein the step of determining the connection of the trailer safety chain to the vehicle comprises determining a continuous safety chain pattern between the vehicle and the trailer (Ward: [0021]; [0024]; determine if chains are crossed).

Ward fails to teach:
a hitch assist system for assisting with connecting a trailer to the trailer hitch, wherein the hitch assist system places the vehicle in a position such that the trailer hitch is aligned to be coupled to the trailer coupler; and
recognizing a contour pattern.

Gehring teaches
recognizing a contour pattern (Gehring: [0022]; [0024]-[0025]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gehring with Ward.  Using contour processing as in Gehring would benefit the Ward device through enhanced chain detection and reducing unnecessary image data.  Additionally, this is the application of a known technique, using contour processing, to a known device ready for improvement, the Ward device, to yield predictable results.

Lavoie teaches:
a hitch assist system for assisting with connecting a trailer to the trailer hitch, wherein the hitch assist system places the vehicle in a position such that the trailer hitch is aligned to be coupled to the trailer coupler (Lavoie: Fig 5-7; abstract; [0003]-[0004]);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lavoie with Ward in view of Gehring.  Using a hitch assist system as in Lavoie would benefit the Ward in view of Gehring teachings through making it easier and more efficient to attach a trailer.  

The prior art fails to teach:
by recognizing an outline of interconnected linkages of the chain in the image

This feature is not found or suggested in the prior art, especially when considered in light of the other claim limitations.

Regarding claim 8, 
Ward teaches:
A system for detecting a trailer safety chain connection state between a trailer and a vehicle (Ward: abstract; [0021]; [0024]) comprising: 
a camera (Ward: Fig 1 camera 135; [0015]-[0016]) oriented to capture images of the vehicle trailer hitch coupled to the trailer (Ward: [0021]; [0024]; video feed from camera 135 of trailer hitch/chains); and 
a controller (Ward: Fig 1; electronic control unit 120; [0014]-[0016]; [0019]-[0021]) processing the captured images (Ward: [0019]-[0021]; electronic control unit 120 has neural network classifiers that use the video feed from video camera 135), detecting a trailer safety chain connected to a trailer (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135), determining a connection state of the trailer safety chain to the vehicle (Ward: [0021]; electronic control unit 120 recognizes whether the trailer chains 215 are crossed; Fig 5; block 510), and generating an output indicative of the determined connection state of the trailer safety chain to the vehicle (Ward: Fig 5; [0024]-0025]; if the electronic control unit 120 detects any of the conditions that indicate the trailer 105 is not securely attached to the vehicle 100 the electronic control unit 120 generates and sends a signal to the output device 125 to output a driver notification (block 530), such as a light on a heads up display or a beeping alarm; electronic control unit 120 may also send a signal to the braking control system 130 to inhibit or control the vehicle's motion upon detecting any of the conditions that indicate the trailer 105 is not securely attached to the vehicle 100 (block 530); electronic control unit 120 reports the results of detecting if the hitch 110 connecting the trailer 105 and the vehicle 100 is not secure to the user via the user interface 145 (block 540); Fig 5; block 510), wherein the step of detecting the trailer safety chain comprises comparing the captured images to known safety chain images (Ward: [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection) and recognizing a chain in the image (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135; Fig 5; block 510), and wherein the step of determining the connection of the trailer safety chain to the vehicle comprises determining a continuous safety chain pattern between the vehicle and the trailer (Ward: [0021]; [0024]; determine if chains are crossed).

Ward fails to teach:
a hitch assist system for assisting with connecting a trailer to the trailer hitch, 
controlling placement of the vehicle in a position such that the trailer hitch is aligned to be coupled to the trailer coupler; and
recognizing a contour pattern.

Gehring teaches
recognizing a contour pattern (Gehring: [0022]; [0024]-[0025]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gehring with Ward.  Using contour processing as in Gehring would benefit the Ward device through enhanced chain detection and reducing unnecessary image data.  Additionally, this is the application of a known technique, using contour processing, to a known device ready for improvement, the Ward device, to yield predictable results.

Lavoie teaches:
a hitch assist system for assisting with connecting a trailer to the trailer hitch, and controlling placement of the vehicle in a position such that the trailer hitch is aligned to be coupled to the trailer coupler (Lavoie: Fig 5-7; abstract; [0003]-[0004]);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lavoie with Ward in view of Gehring.  Using a hitch assist system as in Lavoie would benefit the Ward in view of Gehring teachings through making it easier and more efficient to attach a trailer.  

The prior art fails to teach:
by recognizing an outline of interconnected linkages of the chain in the image

This feature is not found or suggested in the prior art, especially when considered in light of the other claim limitations.

Regarding claim 15, 
Ward teaches:
A vehicle comprising: 
a trailer hitch (Ward: Fig 1, 2A-B; trailer hitch 110; [0015]-[0018]); 
a camera (Ward: Fig 1 camera 135; [0015]-[0016]) oriented to capture images of the trailer hitch (Ward: [0021]; [0024]; video feed from camera 135 of trailer hitch/chains); and 
a controller (Ward: Fig 1; electronic control unit 120; [0014]-[0016]; [0019]-[0021]) processing the captured images (Ward: [0019]-[0021]; electronic control unit 120 has neural network classifiers that use the video feed from video camera 135), determining a change in a scene of the captured images following placement of a trailer coupler onto a vehicle hitch (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135; [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection; Fig 5; blocks 505-525), determining a trailer connection state based on the change in the scene (Ward: [0021]; electronic control unit 120 recognizes whether the trailer chains 215 are crossed; Fig 5; blocks 510-525), and generating an output indicative of the determined trailer connection state (Ward: Fig 5; [0024]-0025]; if the electronic control unit 120 detects any of the conditions that indicate the trailer 105 is not securely attached to the vehicle 100 the electronic control unit 120 generates and sends a signal to the output device 125 to output a driver notification (block 530), such as a light on a heads up display or a beeping alarm; electronic control unit 120 may also send a signal to the braking control system 130 to inhibit or control the vehicle's motion upon detecting any of the conditions that indicate the trailer 105 is not securely attached to the vehicle 100 (block 530); electronic control unit 120 reports the results of detecting if the hitch 110 connecting the trailer 105 and the vehicle 100 is not secure to the user via the user interface 145 (block 540); Fig 5; blocks 510-525), wherein the change in scene is determined based on detecting a change in position of a trailer feature (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135; [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection; Fig 5; blocks 505-535), wherein the step of determining the change in a scene comprises comparing the captured images to known images of trailer features (Ward: [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection) and recognizing the trailer feature in the image (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135; Fig 5; block 510).

Ward fails to teach:
a hitch assist system for assisting with connecting a trailer to the trailer hitch, wherein the hitch assist system places the vehicle in a position such that the trailer hitch is aligned to be coupled to the trailer coupler; and
recognizing a contour pattern.

Gehring teaches
recognizing a contour pattern (Gehring: [0022]; [0024]-[0025]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gehring with Ward.  Using contour processing as in Gehring would benefit the Ward device through enhanced chain detection and reducing unnecessary image data.  Additionally, this is the application of a known technique, using contour processing, to a known device ready for improvement, the Ward device, to yield predictable results.

Lavoie teaches:
a hitch assist system for assisting with connecting a trailer to the trailer hitch, wherein the hitch assist system places the vehicle in a position such that the trailer hitch is aligned to be coupled to the trailer coupler (Lavoie: Fig 5-7; abstract; [0003]-[0004]);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lavoie with Ward in view of Gehring.  Using a hitch assist system as in Lavoie would benefit the Ward in view of Gehring teachings through making it easier and more efficient to attach a trailer.  

The prior art fails to teach:
by recognizing an outline of interconnected linkages of the chain in the image

This feature is not found or suggested in the prior art, especially when considered in light of the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488